10/23/2015 TDCJ Offender Detai|s _ w¢r\ 2 by OZ'*

“*‘ TExAS DE_PARTMENTOF CalwrlNALJusTlcE fit `"’C’ "°'“e

" '.": New Offender Search

       

Offender |nformation Detai|s

S|D Number: 02965796

TDCJ Number: 0.1956671

Name: KEEN,SHAWN J -
Race: W y
Gender: l\/l

DOB: 1963-07-23
Maximum Sentence Date: . 2025-01-21
Current Faci|ity: FOR|\/|BY
Projected Re|ease Date: 2018-08-17
Paro|e Eligibi|ity Date: 2015-04-30
Offender Visitation Eligible: Y__E_§

information provided is updated once daily during Weekdays and multiple times per da y
on visitation days. Because this information is subject to change, family members and
friends are encouraged to call the unit prior to traveling for a visit.

SPEC|AL |NFORMATlON FOR SCHEDULED RELEASE:

Scheduled _Re|ease Date: Offender is not scheduled for release at
this time.

Scheduled Re|ease Type: Wi|l be determined When release date is
scheduled

Scheduled Re|ease Wi|| be determined When release date is

Location: scheduled

 

Parole` Review |nforma,tio{`n'

 

Offense History:

 

Offense Sentence `Case Sentence(YY»
mate Offense mate C°“'Tty No_ MM-§:)x:))

http://offender .tdcj .state.tx.us/OtfenderSearchloffenderDetai l .acti on?sid= 02965796 1/2